Citation Nr: 1810644	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right hand numbness.

4.  Entitlement to an initial compensable rating for a right hip disability.

5.  Entitlement to an initial compensable rating for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1992 to February 2013.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record.

The issue of service connection for right hand numbness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  Bruxism is etiologically related to service

2.  The evidence of record is against a finding that the Veteran has a current left knee disability.

3.  The Veteran's right hip disability does not cause flexion limited to 45 degrees or less, or extension limited to 5 degrees.

4.  The Veteran's right shoulder disability has not been manifested by limitation of motion at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bruxism have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

3.  The criteria for a compensable rating for right hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DCs 5299-5252 (2017).

4.  The criteria for a compensable rating for right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DCs 5019-5021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for bruxism.  He reported that his jaw started to click and grind during service.  See December 2016 Hearing Transcript.  The Board finds service connection is warranted.  

First, the Veteran has a current diagnosis for bruxism.  See October 2012 VA examination report.  Second, service dental records note a diagnosis of bruxism and suggest that he use a retainer, for at least part of his service.  Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's bruxism is related to service.  

In October 2012, a VA examiner found a current diagnosis of bruxism.  The examiner noted it was initially diagnosed in 1998, during service.  Current symptoms include frequent headaches, flattened front teeth, and sore jaw muscles.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's bruxism arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for bruxism and the claim is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

With regard to the left knee, the Veteran contends that he has a current left knee condition related to an in-service MCL tear suffered during training exercises in the Navy.  The Veteran testified that he did not require surgery because the tear healed itself.  See December 2016 Hearing Transcript.  

A January 2008 medical history report documents a torn MCL in the Veteran's left knee.  It further notes the knee does not hurt unless under strenuous physical activity.  The treating physician indicated there were no complaints of the knee since September 2007.

A review of Eglin VA treatment records between August 2014 and December 2017 do not document treatment for a left knee condition.  An April 2017 Portsmouth Hospital treatment record notes normal strength of extension in the left knee.  The treating physician further noted that there was no decreased response to tactile stimulation in the left knee.  Id.  

A September 2012 x-ray report from Southeast X-Ray documents no fracture, dislocation, or degenerative disease.  There was no soft tissue swelling or joint effusion.  The final impression was a normal left knee.

The Veteran was afforded a VA examination in October 2012 for his left knee.  The examiner noted the in-service MCL tear but found no current disability of the left knee as no pathology was found.

The Board notes the Veteran is competent to report that he injured his left knee in service and that he has experienced a continuity of symptoms.  He is also competent to report when his symptoms were first identified.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the Board finds the contemporaneous post-service medical records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  Here, there is no indication that the Veteran has a current left knee disability at any point during the pendency of the appeal.

Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C. §§ 1110, 1131.  Although the Veteran has claimed entitlement to service connection on the basis of the in-service findings, in the absence of competent evidence showing a current diagnosis, service connection for a left knee disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Neither the Veteran nor his representative has cited any medical authority to support their claim, and the competent medical evidence of record simply does not demonstrate any left knee disability during the pendency of the appeal.  As there is no current disability, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with a left knee disability, he may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2012).

In reaching the above decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disability and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.; Gilbert, 1 Vet. App. at 55-56.

II.  Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

The Veteran is seeking an initial compensable rating for a right hip disability.  The Veteran's hip disability has been evaluated as noncompensable under DC 5299-5252.  DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Alternative DCs also address limitation of the thigh or hip.  DC 5250 provides for an evaluation for ankylosis of the hip.  DC 5251 provides a 10 percent evaluation for limitation of extension of the thigh to 5 degrees.  Under DC 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  

The Veteran underwent a VA examination of his right hip in August 2012.  Flexion was to a normal 125 degrees and extension was 0 degrees, with no objective evidence of painful motion.  

Following repetitive use testing, the Veteran demonstrated flexion of the right hip to 125 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing, but this did not result in additional limitation of the range of motion for the right leg.  There was no ankylosis of the right hip, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  The examiner noted that the Veteran did not have functional loss/impairment of the hip or thighs, to include pain on movement.  

The most recent VA examination of the right hip was on October 2017.  The Veteran reported constant, burning pain.  Initial range of motion testing showed that the Veteran had flexion from zero to 65 degrees; extension from zero to 30 degrees; abduction from zero to 40 degrees; and adduction from zero to 25 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  External rotation was from zero to 40 degrees, and internal from zero to 40 degrees.  The Veteran was able to perform repetitive use testing, after which no loss of function or range of motion.  There was no ankylosis of the right hip, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  The examiner noted that the Veteran experienced no functional loss due to pain, fatigue, weakness, and lack of endurance.  

A review of the post-service treatment records shows symptoms commensurate with those reported in the VA examinations.

The Board finds that entitlement to a compensable rating for limitation of flexion is not shown.  The October 2012 and October 2017 examinations show that flexion has not exceeded 45 degrees, even after repetitive motion.  Although flexion did not reach the normal 125 degrees, there was no objective evidence of pain on motion.  Furthermore, the Board acknowledges that the Veteran has constant, daily right hip pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant higher ratings.  See, e.g., October 2017 VA examination.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right hip disability.  See December 2016 Hearing Testimony.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In addition, the Board has considered additional evaluations under other DCs pertaining to the hips.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board notes that there is no evidence of hip flail joint and malunion of the femur, therefore the Veteran is not entitled to higher disability ratings under DC 5254 and 5255, respectively.  See October 2012 and October 2017 VA Examinations.  The Veteran did not have motion (abduction) of either hip lost beyond 10 degrees, per DC 5253.  Furthermore, the record does not contain evidence of ankylosis of the right or left hip to warrant a rating under DC 5250.  38 C.F.R. § 4.71a.

Therefore, a preponderance of the evidence is against an initial compensable rating for a right hip disorder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

The Board now turns to whether an initial compensable rating for the Veteran's right shoulder is warranted.  The Veteran's disability is characterized as right shoulder bursitis and is rated under DC (DC) 5019.  As the Veteran is right handed, ratings for the major arm apply.

DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts.  Under DC 5201, limitation of motion of the shoulder warrants a 40 percent rating for the major arm (30 percent minor) where limited to 25 degrees from the side, a 30 percent rating for the major arm (20 percent minor) where limited midway between the side and shoulder level, and a 20 percent rating for either arm where limited at shoulder level. 38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction. See 38 C.F.R.
§ 4.71a, Plate I.

A September 2012 x-ray report from Southeast X-Ray documents no fracture, dislocation, or degenerative disease.  There were normal osseous structures and soft tissues.  

The final impression was a normal right shoulder.  

The Veteran's post-service treatment records do not show the ranges of motion of his right shoulder.

In October 2012, the Veteran underwent a VA examination and was assessed with right shoulder bursitis.  The Veteran reported flare-ups limiting his ability to put weight on his shoulder.  He states he has limited range of motion.  He describes a constant burning pain.  Flexion and abduction were to 180 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive motion testing without further range of motion loss.  No functional loss or impairment was noted on the report.  The examiner noted that the Veteran experienced no functional loss due to pain, fatigue, weakness, and lack of endurance.  No localized tenderness or pain on palpation was noted.  No guarding, loss of muscle strength or ankylosis were noted.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran was not noted to have an AC joint condition or any impairment of the clavicle or scapula.  No degenerative or traumatic arthritis was documented on x-ray.

The Veteran reported his right shoulder is productive of pain and painful motion, and of functional impairment especially of motion and of lifting over his head.  See December 2016 Hearing Testimony.

At a VA examination in October 2017, the Veteran related experiencing generalized pain in the upper scapula with overuse overhead.  Range of motion testing revealed flexion was to 120 degrees, abduction to 180 degrees, external rotation to 80 degrees, and internal rotation to 30 degrees, with no objective evidence of pain.  There was objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue, specifically pain was reported with tenderness on the posterior shoulder and upper scapula.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing, after which no loss of function or range of motion.  The examiner noted that the Veteran experienced no functional loss due to pain, fatigue, weakness, and lack of endurance.  No guarding, loss of muscle strength or ankylosis were noted.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The Veteran was not noted to have an AC joint condition or any impairment of the clavicle or scapula.  The examiner noted imaging showing degenerative changes and traumatic arthritis of the right shoulder.

In view of the above, the Board finds that the criteria to assign a compensable rating have not been met.  As described above, while the Veteran had some right shoulder limitation of motion, he was not restricted to even shoulder level, or 90 degrees.  DC 5201; 38 C.F.R. § 4.71a, Plate 1.  As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, and 4.59, the Veteran has reported pain, pain on motion, and functional limitation due to pain.  

The Board finds that the Veteran is competent to report this symptomatology.  Notwithstanding, such limitation of motion was not to the degree required under the criteria.  As noted above, the medical evidence simply does not show that the Veteran's right shoulder bursitis was productive of limitation of motion to the right shoulder level.  Moreover, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant higher ratings.  See, e.g., October 2012 and October 2017 VA examinations.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  Butts v. Brown, 5 Vet. App. 532 (1993).  The Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  Likewise, a disability rating in excess of 10 percent is not warranted under DC 5003 because there was no x-ray evidence of degenerative arthritis of involvement of 2 or more major joints or 2 or more minor joint groups.

Therefore, a preponderance of the evidence is against an initial compensable rating for a right shoulder disorder.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

Service connection for bruxism is granted.

Service connection for a left knee disability is denied.

An initial compensable rating for a right hip disability is denied.

An initial compensable rating for a right shoulder disability is denied.




REMAND

As to the Veteran's right hand numbness claim, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue.

In October 2012, the Veteran was afforded a VA examination for his right hand claims.  The Board notes that the VA examiner addressed the Veteran's claim of ankylosis of the 3rd and 4th digit.  Regarding the right hand numbness, the examiner did not provide a clear diagnosis of a disability, and the report offered no opinion of a nexus.  

As the examiner did not include a rationale for excluding discussion of the right hand numbness, that opinion is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2. Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of his right hand numbness.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Clarify the current diagnoses, if any, involving the Veteran's claimed right hand numbness.

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right numbness had its onset during the Veteran's active service or is otherwise causally related to his service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.  A complete rationale must be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


